Citation Nr: 0605255	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  95-09 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to a rating higher than 60 percent for 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Counsel

INTRODUCTION

The veteran served on active duty from May 1942 to May 1973.

This case comes before the Board of Veterans' Appeals (Board) 
from a January 1994 RO decision which denied a rating higher 
than 10 percent for the veteran's service-connected 
lumbosacral strain.  Subsequently, in October 2005, the RO 
awarded an increased 60 percent rating for the condition, 
effective May 17, 2001.  The veteran continues to appeal for 
a higher rating, but has not indicated disagreement with the 
effective date assigned for his 60 percent rating.  Further a 
new notice of disagreement with regard to the new rating 
action has not been received.  Thus the Board's decision 
addresses only the issue as to whether a rating higher than 
60 percent is currently warranted.  Any other claim has not 
been fully adjudicated by the RO and is not before the Board 
at this time. 


FINDING OF FACT

The veteran's lumbosacral strain is not characterized by 
unfavorable ankylosis of the entire spine or by residuals of 
a vertebral fracture.


CONCLUSION OF LAW

The criteria for a rating higher than 60 percent for 
lumbosacral strain have not been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2005); 38 C.F.R. § 4.71a, Diagnostic Codes 
5285, 5286 (effective prior to September 26, 2003); 
Diagnostic Code 5293 (effective from September 23, 2002, to 
September 26, 2003); Diagnostic Codes 5237, 5243 (effective 
September 26, 2003).





REASONS AND BASES FOR FINDING AND CONCLUSION

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practicable on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.

When making determinations as to the appropriate rating to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances.  See 38 C.F.R. § 4.1 
(2005); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

During the rating period at issue, the criteria for 
evaluating back disorders were revised.  Either the old or 
new rating criteria may apply, whichever are more favorable 
to the veteran, although the new rating criteria are only 
applicable since their effective date.  See VAOPGCPREC 7-
2003.

Under the old rating criteria, a rating higher than 60 
percent for lumbosacral strain is available only where it is 
shown that there are residuals of vertebral fracture which 
include spinal cord involvement, render the veteran 
bedridden, or require long leg braces; or where there is 
complete ankylosis of the spine which is at an unfavorable 
angle with marked deformity and involvement of major joints 
or without other joint involvement.  A 100 percent rating is 
warranted when these conditions are present.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285, 5286 (effective prior to 
September 26, 2003). 

The General Rating Formula for Diseases and Injuries of the 
Spine was changed effective September 26, 2003.  The new 
regulations provide the following rating criteria, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease: a 100 percent evaluation is 
appropriate for unfavorable ankylosis of the entire spine, 
and a 50 percent evaluation is appropriate for unfavorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (effective September 26, 2003).

The provisions of Diagnostic Code 5293, which pertained to 
intervertebral disc syndrome, were changed effective 
September 23, 2002, and then that code section was changed to 
Diagnostic Code 5243 as of September 26, 2003.  The new 
regulation directs that intervertebral disc syndrome 
(preoperatively or postoperatively) be rated either under the 
General Rating Formula for Diseases and Injuries of the Spine 
noted above, or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2005).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides a 60 percent evaluation for 
a disability with incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  
Notes provide that for purposes of evaluations, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2005).

The Board notes that the above rating criteria, both old and 
new, provide for a rating higher than the veteran's current 
60 percent rating only where it is shown that there is 
unfavorable ankylosis of the entire spine or where there are 
residuals of vertebral fracture which include spinal cord 
involvement, render the veteran bedridden, or require long 
leg braces.  In these cases a 100 percent rating is to be 
awarded.  For VA compensation purposes, "unfavorable 
ankylosis" is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (5). 

The Board has reviewed all of the evidence of record 
potentially relevant to this claim, which consists of VA 
treatment records dated from 1990 to 2002; private medical 
records dated in 1991 and 2001; the reports of VA 
examinations dated in August 1993, October 2001, and August 
2005; and the contentions of the veteran and his 
representative regarding his claim.

Based on review of the above evidence, the Board finds that 
the preponderance of the evidence is against an evaluation in 
excess of 60 percent for the veteran's lumbosacral strain.  
None of the examinations of record, or the other competent 
medical evidence of record, indicates that the veteran's 
spine is ankylosed, or that he has residuals of vertebral 
fracture which include spinal cord involvement, render him 
bedridden, or require him to wear long leg braces.  As such 
conditions are not shown to be present by the competent 
medical evidence of record and are required for a rating 
higher than 60 percent, the Board finds that a rating higher 
than 60 percent for lumbosacral strain is not warranted under 
either the old or the new rating criteria.  Post-service 
medical records provide very negative evidence against a 
finding of more than 60 percent for the back disorder. 

Further, the Board notes that consideration has been given to 
the veteran's functional loss due to pain on motion, under 
the provisions of 38 C.F.R. §§ 4.40, 4.45 for all rating 
codes potentially applicable to the veteran's disability.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology and be evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  The Board finds that the effects of pain 
reasonably shown to be due to the veteran's service-connected 
lumbosacral strain are contemplated in the current 60 percent 
rating assigned to the condition.  There is no indication 
that pain, due to disability of the spine, has caused 
functional loss greater than that contemplated by the 60 
percent evaluation assigned.  38 C.F.R. §§ 4.40, 4.45; DeLuca 
v. Brown, supra.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered, 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  The Board finds that there has been no 
showing by the veteran that the service-connected disability 
has resulted in marked interference with employment (it is 
noted that the veteran has been retired for a number of 
years) or necessitated frequent periods of hospitalization.  
Under these circumstances, the Board finds that the veteran 
has not demonstrated marked interference with employment so 
as to render impractical the application of the regular 
rating schedule standards.  In the absence of such factors, 
the Board finds that criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In view of the foregoing, the Board finds that the currently 
assigned 60 percent rating adequately reflects the clinically 
established impairment experienced by the veteran.  As the 
preponderance of the evidence is against the claim for a 
rating higher than 60 percent for lumbosacral strain, the 
benefit-of-the-doubt rule is inapplicable, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005), imposes obligations on VA in terms of its 
duty to notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in May 
2001, December 2003, and September 2004.  As these letters 
fully provided notice of elements (1), (2), and (3), see 
above, it is not necessary for the Board to provide extensive 
reasons and bases as to how VA has complied with the VCAA's 
notice requirements.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  In addition, by virtue of the rating decision on 
appeal, the statement of the case (SOC), and the supplemental 
statements of the case (SSOCs), the veteran was provided with 
specific information as to why his claim was being denied, 
and of the evidence that was lacking.  He was also supplied 
with the complete text of 38 C.F.R. § 3.159 in the June 2005 
and October 2005 SSOCs.

Finally, with respect to element (4), the Board notes that 
the RO's letters and the SSOCs generally informed the veteran 
that it was necessary to send any evidence in his possession 
that supported his claim to VA.  There is no allegation from 
the veteran that he has any evidence in his possession that 
is needed for a full and fair adjudication of this claim.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done - irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication - the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Court's decision in Pelegrini II held, in part, that VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits, and that was done in this case.

The claims folder contains all available service medical 
records, as well as VA medical records, private medical 
records, and VA examination reports.  The veteran has not 
identified any other outstanding evidence to be obtained.  
Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2005); Pelegrini II, supra; Quartuccio, supra.


ORDER

A rating higher than 60 percent for lumbosacral strain is 
denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


